Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3, 4, 8 - 10, 14 - 16, 20 - 28 are pending.  
Claims 1, 8, 14 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein acquiring a plurality of observables from a plurality of sensors, such that each of the sensors being different, and each of the sensors detecting and outputting a respective observable from among the plurality of observables, and wherein estimating a time delay from a detection to an acquisition of observables other than the one reference observable, based on the observables being observed for a period of time, and wherein the reference observable is output by a reference sensor having a minimum delay time from a detection to an acquisition of its respective observable during its time period with respect to the other sensors from among the plurality of sensors, in addition to the other limitations in the specific manner as recited in claims 1, 3, 4, 8 - 10, 14 - 16, 20 - 28.  
  
Claims 3, 4, 20 - 22 are allowed due to allowed base claim 1.  
Claims 9, 10, 23 - 25 are allowed due to allowed base claim 8.  
Claims 15, 16, 26 - 28 are allowed due to allowed base claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                             6-25-2022Primary Examiner, Art Unit 2452